Citation Nr: 0413682	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  93-26 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to service connection for a psychiatric 
disorder, including claimed as secondary to lumbosacral 
strain.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In a 
June 1993 rating decision, the RO denied a rating in excess 
of 20 percent for lumbosacral strain and service connection 
for degenerative disc disease of the lumbar spine.  In a 
March 1994 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder.  The veteran 
duly appealed the RO's determinations, and in January 2003, 
he testified at a Board hearing at the RO.  In May 2003, the 
Board remanded the matter for additional development of the 
evidence and due process considerations.  

Given the complexity of this case, a clarification of the 
issues on appeal is necessary here.  At the time of the 
Board's May 2003 remand, it was determined that the issue of 
service connection for degenerative disc disease of the 
lumbar spine was not on appeal.  Upon further review of the 
record, however, it is clear that such issue is, in fact, in 
appellate status.  Specifically, the record shows that in the 
June 1993 rating decision, the RO denied service connection 
for disc disease of the lumbar spine on the basis that the 
evidence did not show that such disorder was incurred in 
service.  In October 1993, the veteran submitted a notice of 
disagreement with the RO's decision, noting that he wished 
"to disagree with your decision to not allow service 
connection for my L5-S1 disc with herniation condition."  A 
Statement of the Case was issued to the veteran in October 
1993, and in December 1993, he submitted a VA Form 9 on which 
he indicated that it was his contention that his disc disease 
was incurred in service.  The Board also notes that at his 
January 2003 Board hearing, the veteran reiterated his 
contentions regarding his lumbar disc disease.  Based on the 
foregoing, and to ensure that the veteran receives every 
consideration to which he is entitled, the Board finds that 
the issue of service connection for degenerative disc disease 
is currently in appellate status.  

With respect to the issue of service connection for a 
psychiatric disorder, the Board notes that at the time of the 
May 2003 remand, the issues on appeal were characterized as 
(1) whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder on a direct basis, and (2) entitlement to service 
connection for a psychiatric disorder on a secondary basis.  
Upon further review of this appeal, however, the Board finds 
that de novo consideration of the issue of service connection 
for a psychiatric disorder, both on a direct and secondary 
basis, is appropriate.  

Specifically, the record shows that in an unappealed June 
1978 rating decision, the RO denied service connection for 
adjustment reaction to adult life and neurotic depressive 
reaction on a direct basis.  The issue of secondary service 
connection was neither specifically raised nor considered.  

In December 1993, the veteran submitted a claim of service 
connection for a "nervous disorder," which he claimed was 
secondary to his service-connected psychiatric disorder.  In 
a March 1994 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder, now diagnosed 
as depression.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a new etiological theory does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Apparently on this basis, in the March 1994 rating decision 
on appeal, the RO addressed the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder.  

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim based on the diagnosis of 
a new mental disorder states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior 
decision.  Given the medical evidence of record showing a 
newly diagnosed psychiatric disorder, the Board will consider 
the veteran's claim of service connection for a psychiatric 
disorder on a de novo basis.  Moreover, in compliance with 
the Federal Circuit's holding in Schroeder v. West, 212 F. 3d 
1265, 1271 (Fed. Cir. 2000), the Board will explore all legal 
theories of entitlement to service connection for a 
psychiatric disorder, including on a direct and secondary 
basis.  


REMAND

In its May 2003 remand, the Board determined that VA 
orthopedic and psychiatric examinations were necessary in 
order to adjudicate the issues on appeal.  Pursuant to the 
Board's remand instructions, the veteran was apparently 
scheduled for such examinations in November 2003; however, he 
failed to appear for the examinations.  

Under 38 C.F.R. § 3.655 (2003), when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  When the 
examination or re-examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2003).

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In this case, the record does not contain a 
copy of the letter notifying the veteran of the date and time 
to report for the scheduled VA medical examinations.  Thus, 
the Board is unable to conclude that he was properly notified 
of the examinations.  To ensure that the veteran receives 
every measure of due process, the Board finds that he should 
be afforded another opportunity to appear for necessary VA 
medical examinations.  

Here, the Board reminds the veteran that he is obligated to 
cooperate with VA's efforts to provide an adequate medical 
examination.  Olson v. Principi, 3 Vet. App. 480 (1992); see 
also 38 C.F.R. § 3.326(a) (2003) (Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations).  The veteran is also 
advised that failure to report for the scheduled examinations 
may adversely impact his claims; the information requested on 
these examinations is intended to address questions of 
etiology of his psychiatric disorder and lumbar disc 
disease-information which is vital here.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
addressing the nature and severity of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current lumbar disc disease is causally 
related to the veteran's active service, 
any incident therein, or any service-
connected disability, including his 
service-connected lumbosacral strain.  
The examiner should also describe the 
degree of severity of the veteran's 
service-connected low back disability, 
including range of motion findings.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.

2.  The veteran should also be afforded a 
VA psychiatric examination for the 
purpose of addressing the nature and 
etiology of his current psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the medical examination.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder is causally related 
to the veteran's active service, any 
incident therein, or any service-
connected disability, including his 
service-connected lumbosacral strain.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale.

3.  The RO should then readjudicate the 
claims on appeal, as set forth on the 
cover page of this Remand.  If any 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be provided a supplemental statement of 
the case, which includes citations to all 
appropriate legal authorities, and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



